Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 1 of 25 PageID 2486




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

    UMG RECORDINGS, INC., et al.,

          Plaintiffs,

    v.                                        Case No. 8:19-cv-00710-MSS-TGW

    BRIGHT HOUSE NETWORKS, LLC,

          Defendant.



            DEFENDANT BRIGHT HOUSE NETWORKS, LLC’S MOTION
     TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT AS TO THE CLAIM
                         FOR VICARIOUS LIABILITY
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 2 of 25 PageID 2487




                                            INTRODUCTION

            This lawsuit is the music industry’s latest campaign to hold Internet Service Providers

    (“ISPs”) liable for copyright infringement allegedly carried out by internet subscribers.

    Plaintiffs assert two claims for secondary liability for copyright infringement against

    Defendant Bright House Networks, LLC (“BHN”)—contributory and vicarious. While BHN

    expects to defeat both claims, in this motion, BHN seeks only to dismiss the vicarious liability

    claim. Pursuant to Rule 12(b)(6),1 Plaintiffs’ vicarious claim fails as a matter of law on two

    independent grounds: Plaintiffs do not plausibly allege that BHN (i) profited directly from

    infringement that it (ii) had a right and ability to supervise and control.

            First, Plaintiffs fail to plausibly allege that BHN received a direct financial benefit from

    the alleged infringement. ISPs such as BHN enable subscribers to access the internet for a

    wide range of indisputably legitimate purposes, including for news, work, job searches,

    education, healthcare, emergencies, entertainment, social interactions, shopping, and to find

    infinite additional sources of information. Plaintiffs’ First Amended Complaint (“FAC”) is

    bereft of any specific, plausible allegation that users were drawn to subscribe to BHN’s internet

    service to infringe Plaintiffs’ copyrights, as opposed to being drawn to BHN in order to

    efficiently access the internet—including in some cases to access music, which of course, users

    can do lawfully. Under long-standing precedent, this renders any financial benefit from any

    alleged infringement incidental, not direct, and thus insufficient to satisfy the financial benefit

    prong of vicarious liability. As courts have recognized in distinguishing general-purpose ISPs



    1
     This and all further statutory references are to the Federal Rules of Civil Procedure unless otherwise
    noted.


                                                      1
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 3 of 25 PageID 2488




    like BHN from file-sharing protocols like BitTorrent or Napster, Plaintiffs’ allegations are too

    attenuated to support holding BHN vicariously liable for its subscribers’ alleged actions.

            Second, Plaintiffs do not plausibly allege that BHN has the ability to supervise or

    control its subscribers’ actions on the internet. BHN cannot plausibly supervise subscribers’

    internet activity that it cannot practically or technically monitor. BHN does not host the

    allegedly infringing content, and thus cannot view, access, or disable it. Plaintiffs implausibly

    allege that BHN has the practical ability to supervise and halt the alleged infringements based

    solely on its policies prohibiting infringement and its ability to terminate internet access for

    violation of its policies. But termination of internet access is a drastic measure that cuts off all

    internet access for everyone using the internet through the same account, and it would not

    necessarily deter the actual alleged direct infringer (who may not be the subscriber) at all.

    Furthermore, under Plaintiffs’ model, such termination would occur before any legal findings

    that a subscriber has committed direct copyright infringement, regardless of the extent to which

    legitimate use occurs through that same account. Indeed, BHN provides internet service to

    schools, libraries, military bases, businesses, and families, where only one or a small fraction

    of affected users (e.g., those who would have their internet access terminated) might have used

    the internet to infringe copyrights. Termination of internet access is a blunt tool; it is imprecise

    and overbroad in its application, and would not prevent alleged infringers from continuing to

    infringe through alternate internet access.

            To allow Plaintiffs’ vicarious liability claim to proceed based upon the allegations in

    Plaintiffs’ FAC would vastly expand copyright law to expose every ISP to liability for merely

    providing access to the Internet. Plaintiffs’ vicarious claim should be dismissed with prejudice.



                                                     2
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 4 of 25 PageID 2489




                                  PLAINTIFFS’ ALLEGATIONS

           Plaintiffs, a group of record labels and music publishers, regularly initiate massive

    copyright litigation alleging the unauthorized distribution of their works and seeking windfall

    recoveries. First Amended Compl. (“FAC”) ¶¶ 12, 37, 81. While Plaintiffs currently enjoy

    vast revenues from legal streaming of music on the internet (through ISPs like BHN),

    Plaintiffs’ FAC seeks to capitalize on an earlier time, asserting a claims period from several

    years ago, specifically from March 24, 2013 through May 17, 2016. Id. ¶ 5. During that time

    period, Plaintiffs allege that BHN was “one of the” nation’s “largest” providers of high-speed

    internet access. Id. ¶ 2. It has since merged with Charter Communications, Inc. (which has

    been separately sued by Plaintiffs in a concurrent action in Colorado for the same 2013-2016

    time period) and offers services under the Spectrum brand.

           Plaintiffs’ allegations here stem from internet users’ alleged proliferation of infringing

    material using “peer-to-peer (“P2P”) distribution systems” and a protocol called “BitTorrent”

    during the 2013—2016 time period. Id. ¶ 78. BitTorrent is a file-sharing protocol that permits

    users to upload and download content. Id. Plaintiffs do not (and cannot) allege that BHN: (i)

    has any connection to any file-sharing websites or technology; (ii) receives any compensation

    from the use of such protocols; or (iii) has had any corporate relationship with, or financial

    interest in, BitTorrent at any point. Plaintiffs do not allege that BHN can or should block

    access to peer-to-peer file sharing protocols, which can be used for numerous non-infringing

    purposes. Nor do Plaintiffs allege that BHN has ever promoted or offered any file-sharing

    services to subscribers—services freely available on the internet. Plaintiffs do not allege that

    BHN encourages or directs traffic to BitTorrent or other peer-to-peer file sharing protocols.



                                                   3
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 5 of 25 PageID 2490




    Plaintiffs do not allege that the revenue that BHN receives from allegedly infringing

    subscribers varies in any way based upon how subscribers use the internet, or whether they

    infringe copyright while doing so. Nor do Plaintiffs allege that BHN specifically targets

    subscribers who infringe copyrights, or that to infringe copyrights more easily, would-be

    infringers seek out BHN over competing service providers.

           Plaintiffs allege that BHN “has touted how its service enables subscribers to download

    and upload large amounts of content, including music, in seconds.” Id. ¶ 74. Plaintiffs further

    allege that subscribers “are primarily drawn to its service because it allows them to use

    [BHN’s] network to download music and other copyrighted content—including unauthorized

    content—as efficiently as possible.” Id. Notably, Plaintiffs do not allege that users are drawn

    to BHN’s service to download unauthorized content, but merely that BHN’s service would

    “allow” the downloading of music, which could “include[e][] unauthorized content.” Id. Of

    course, being drawn to BHN’s internet to “download music” as “efficiently as possible” does

    not equate to being “drawn” to BHN to infringe, as there are many lawful means to download

    copyrighted music—such as through authorized services like iTunes.           And there is no

    allegation that users are drawn to BHN to specifically infringe Plaintiffs’ content. Plaintiffs

    do not allege that BHN has offered services that are distinct from any other ISP, all of which

    compete on offering the fastest and most efficient internet.

           Plaintiffs also allege that BHN “turn[ed] a blind eye” to the alleged infringement, and

    have sued BHN on the theory that it should have increased how often it would “suspend or

    terminate a customer’s [i]nternet access.” Id. ¶¶ 8, 86, 88. Plaintiffs’ agents sent auto-

    generated copyright notices to BHN regarding alleged subscriber activity during the claim



                                                   4
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 6 of 25 PageID 2491




    period. Id. ¶ 82. A notice of alleged copyright infringement, however, does not amount to a

    finding or proof of infringement—it is merely an allegation that infringement has occurred.

    Id. That direct infringement would have to be proven by Plaintiffs—including in this lawsuit—

    before any secondary liability can flow from it. And such an allegation in the ISP context

    cannot reliably purport to know which individual was actually responsible for the alleged direct

    infringement. As pled, Plaintiffs assume that P2P abuses are committed by the account holder

    who subscribed to BHN’s services instead of other household members, visitors, neighbors or

    people who have accessed the subscriber’s service in an unauthorized manner—or, in the case

    of commercial accounts, those who use the service without having decision-making authority.2

    Many accounts are paid for by businesses, schools, libraries, military facilities, or the decision-

    maker in a family. Subscribers and users of those accounts used BHN’s high speed internet

    service for countless legitimate purposes that are vital to how our society functions today: from

    information gathering, to work purposes, to education, to emergency services, to entertainment

    and social interaction.3


    2
      If the allegedly infringing activity is committed by a person other than the individual in a household
    who makes the decision regarding to which ISP service the household subscribes, such activity of
    course cannot be a draw to subscribe to BHN’s service.
    3
      In ruling on a motion to dismiss, a district court may consider judicially noticed facts, including public
    records, without converting the motion into one for summary judgment. See Halmos v. Bomardier
    Aerospace Corp., 404 F. App’x 376, 377 (11th Cir. 2010) (per curiam) (citing Bryant v. Avado Brands,
    Inc., 187 F.3d 1271, 1278 (11th Cir. 1999); Telltabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,
    322–23, 127 S.Ct. 2499, 168 L.Ed.2d 179 (2007)); Horne v. Potter, 392 F. App’x 800, 802 (11th Cir.
    2010). BHN respectfully requests that the Court consider its Request for Judicial Notice (“RJN”) here.
    Disconnecting a subscriber’s internet access is a drastic remedy. (See RJN at Exhibits 7-10: The
    government has recognized that having internet access is critical for people to participate in the modern
    world economy. See, e.g., In re Inquiry Concerning Deployment of Advanced Telecommunications
    Capability to All Americans in a Reasonable and Timely Fashion, 2018 Broadband Deployment Report,
    33 FCC Rcd 1660 ¶ 1 (Feb. 2, 2018) (“Fixed and mobile broadband services provide Americans,
    especially those in rural and remote areas of the country, access to numerous employment, education,



                                                         5
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 7 of 25 PageID 2492




            Notably, Plaintiffs’ “draw” theory lacks allegations that competing ISPs were

    terminating subscribers such that BHN’s supposed failure to do so attracted would-be

    infringers to BHN’s service.4 In reality, what is plausible is that decisions by internet

    subscribers about which internet service to use are based upon what carriers cover their

    geographic region, and the price of service or bundled package that is available, as opposed to

    any mistaken belief by subscribers that BHN has more permissive policies on infringement

    than other ISPs. As explained herein, Plaintiffs’ allegations are insufficient to state a claim for

    vicarious liability.

                                           LEGAL STANDARD

            To survive this motion Plaintiffs’ FAC “must contain sufficient factual matter, accepted



    entertainment, and health care opportunities.”); Council of Economic Advisers Issue Brief, The Digital
    Divide and Economic Benefits of Broadband Access, at 1 (March 2016), https://
    obamawhitehouse.archives.gov/sites/default/files/page/files/20160308 broadband cea issue brief.pdf)
    (“Broadband provides numerous socio-economic benefits to communities and individuals, improving
    labor market outcomes for subscribers, increasing economic growth, providing access to better health
    care, and enhancing civic participation.”); Aaron Smith, Searching for Work in the Digital Era, Pew
    Research Center (Nov. 19, 2015), https://www.pewinternet.org/2015/11/19/1-the-internet-and-job-
    seeking/ (“Digital resources are now more important than ever to Americans’ ability to research and
    apply for jobs,” and “the proportion of Americans who research jobs online has doubled in the last ten
    years.”); Remarks of Commissioner Jessica Rosenworcel, Federal Communications Commission, 20
    Years of Connecting Schools and Libraries: Policy Summit, (Jan. 24, 2018),
    https://docs.fcc.gov/public/attachments/DOC-320122A1.pdf (noting “seven in ten teachers now assign
    homework that requires access to broadband” and raising concern that the lack of access is creating a
    “Homework Gap”); In re Promoting Telehealth for Low-Income Consumers, Notice of Inquiry, 33 FCC
    Rcd 7825 ¶ 1 (Aug. 3, 2018) (“High-quality health care has become increasingly reliant on the
    widespread availability of high-speed connectivity, and broadband-enabled telehealth services are
    assuming…vital role in providing care.”).)
    4
      Nor could Plaintiffs plausibly allege that other ISPs were known to be terminating alleged infringers,
    as Plaintiffs had entered a widely publicized agreement with the country’s five largest ISPs, Comcast,
    TimeWarner, CableVision, AT&T, and Verizon called the Copyright Alert System (“CAS”) which
    outlined how those ISPs would respond to allegations of subscriber infringement, and, most notably,
    did not require ISPs to do any terminations in response to copyright notices. See RJN at Exs. 1-6. This
    makes the notion that BHN’s service somehow drew would-be infringers over other ISPs even more
    implausible, because the major service providers were, at least publicly, not terminating customers.


                                                       6
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 8 of 25 PageID 2493




    as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

    678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Threadbare

    recitals of the elements of a cause of action, supported by mere conclusory statements, do not

    suffice.” Iqbal, 556 U.S. at 678. Courts “are not bound to accept as true a legal conclusion

    couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478

    U.S. 265, 286 (1986)). “Factual allegations must be enough to raise a right to relief above the

    speculative level, on the assumption that all the allegations in the complaint are true (even if

    doubtful in fact).” Sanchez v. Fed. Bureau of Prisons, 493 F. App'x 14, 15 (11th Cir. 2012)

    (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

            A claim should be dismissed pursuant to Rule 12(b)(6) where the plaintiff has failed to

    state a claim for which relief can be granted. While a plaintiff need only plead facts sufficient

    to state a claim for relief that is plausible on its face, a plaintiff is nonetheless “obligated to

    provide the grounds for his entitlement to relief, and a formulaic recitation of the elements of

    a cause of action will not do.” Equal Employment Opportunity Comm’n v. STME, LLC, 309 F.

    Supp. 3d 1207, 1210 (M.D. Fla. 2018) (citing Berry v. Budget Rent A Car Sys., Inc., 497 F.

    Supp. 2d 1361, 1364 (S.D. Fla. 2007)) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

    555 (2007)). While for purposes of this motion the Court must look on the FAC in a light

    favorable to Plaintiffs, the Court “should not assume that the plaintiff can prove facts that were

    not alleged.” Id. at 1211 (citing Quality Foods de Centro Am., S.A. v. Latin Am. Agribusiness

    Dev. Corp., S.A., et al., 711 F.2d 989, 994-995 (11th Cir. 1983)). Dismissal is appropriate if

    “there is a dispositive legal issue which precludes relief.” Id.




                                                      7
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 9 of 25 PageID 2494




                                              ARGUMENT

        I.      The Court Should Dismiss Plaintiffs’ Vicarious Liability Claim

             Vicarious liability, by which a third party can be held liable for the actions of another,

    arises only “when the defendant profits directly from the infringement and has a right and

    ability to supervise the direct infringer…” BUC Int’l Corp. v. Int’l Yacht Council Ltd., 489

    F.3d 1129, 1138 n.19 (11th Cir. 2007) (quoting MGM Studios, Inc. v. Grokster, 545 U.S. 930,

    931 n. 9 (2005)). Vicarious copyright liability is a theory of implied secondary liability that

    must be narrowly construed. Sony Corp. of Am. v. Universal City Studios, 464 U.S. 417, 431

    (1984) (citing several Supreme Court decisions reflecting the “recurring theme” that courts

    “must be circumspect in construing the scope of [the] rights” created by implied copyright

    liability and “reluctan[t] to expand . . . protections . . . without explicit legislative guidance.”)

             As explained below, Plaintiffs have not plausibly alleged that BHN received either a

    direct financial benefit from infringing activity, or had the ability to supervise or control it.

                    A. Plaintiffs Fail to Adequately Allege That BHN Obtained a Direct
                       Financial Benefit from Alleged Infringement of Plaintiffs’ Works

             To plead vicarious liability, Plaintiffs must adequately allege that BHN received a

    direct financial benefit from the infringing activity. BUC Int’l Corp., 489 F.3d at 1151 n.19.

    Liability for vicarious copyright infringement arises “when the defendant profits directly from

    the infringement and has a right and ability to supervise the direct infringer.” Id. Critically,

    the infringing activity must be more than an “added benefit” to a subscription; it must be the

    attracting factor, or the “draw” for subscribers. Klein & Heuchan, Inc. v. Costar Realty Info.,

    Inc., 707 F. Supp. 2d 1287, 1299 (M.D. Fla. 2010), aff'd, 425 F. App'x 833 (11th Cir. 2011)

    (rejecting vicarious liability claim because no direct financial benefit where customers not


                                                      8
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 10 of 25 PageID 2495




     drawn to the defendant real estate brokerage because of former employee’s access to

     unauthorized information); UMG Recordings, Inc. v. Grande Commc'ns Networks, LLC, No.

     A-17-CA-365-LY, 2018 WL 4501535, at *3 (W.D. Tex. Sept. 20, 2018), report and

     recommendation adopted, No. A-17-CV-365-LY, 2018 WL 6588575 (W.D. Tex. Oct. 15,

     2018) (recommending denial of plaintiffs’ request to amend complaint to re-plead vicarious

     infringement claim because “Plaintiffs still fail to plead facts showing the defendant Grande

     gained or lost customers because of its failure to terminate infringers”); Perfect 10, Inc. v.

     Giganews, Inc., 847 F.3d 657, 674 (9th Cir. 2017), cert. denied, 138 S. Ct. 504, 199 L. Ed. 2d

     385 (2017) (“Giganews”) (noting that the direct financial benefit prong of the vicarious

     infringement test “demands more than evidence that customers were ‘drawn’ to [the defendant

     ISP] to obtain access to infringing material in general,” but for a “specific copyrighted” work

     owned by the plaintiff); Ellison v. Robertson, 357 F.3d 1072, 1079 (9th Cir. 2004) (agreeing

     that plaintiff’s claim for vicarious copyright infringement failed because “[t]he record lacks

     evidence that AOL attracted or retained subscriptions because of the infringement or lost

     subscriptions because of AOL's eventual obstruction of the infringement” and “no jury could

     reasonably conclude that AOL received a direct financial benefit from providing access to the

     infringing material”); Perfect 10, Inc. v. CCBill LLC, 488 F.3d 1102, 1118 (9th Cir. 2007)

     (finding no vicarious liability because evidence that “[defendant] hosts websites for a fee” was

     too sparse to show a direct financial benefit and thus not “a draw” to subscribers); Sarvis v.

     Polyvore, Inc., No. CIV.A. 12-12233-NMG, 2013 WL 4056208, at *11 (D. Mass. Aug. 9,

     2013) (dismissing Plaintiffs’ vicarious infringement claim for failing to plead the direct

     financial benefit prong because plaintiff did not allege that users subscribed to defendant’s



                                                    9
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 11 of 25 PageID 2496




     website in order to specifically infringe the works at issue); UMG Recordings, Inc. v. Veoh

     Networks Inc., 2009 WL 334022, at *6 (C.D. Cal. Feb. 2, 2009), aff’d sub nom. UMG

     Recordings, Inc. v. Shelter Capital Partners LLC, 667 F.3d 1022 (9th Cir. 2011), opinion

     withdrawn, superseded, and aff’d on reh’g, 718 F.3d 1006 (9th Cir. 2013) (dismissing

     vicarious liability claim where financial benefit was too attenuated to be direct); Zagorsky-

     Beaudoin v. Rhino Entertainment Company, 2019 WL 4259788, at *9 (D. Ariz. Sept. 9, 2019)

     (finding that “[t]he Complaint includes no factual allegations that the listing of the All Night

     Long track on Defendant eBay’s site affected Defendant eBay’s user base in any way, and thus,

     Plaintiff has not alleged facts that Defendant eBay had a direct financial interest in others'

     alleged direct infringement of her copyright”); Tomelleri v. Zazzle, Inc., 2015 WL 8375083, at

     15 (D. Kan. Dec. 9, 2015) (rejecting vicarious infringement claim).

            Courts have long held that in order to satisfy the first prong of vicarious liability, a

     defendant must profit directly, rather than incidentally, from the alleged infringement. The

     fundamental principles from which vicarious liability originated are articulated in “swap meet”

     and “dance hall” cases that show that courts have consistently applied these same principles

     over the last fifty years. Those cases began with Shapiro, Bernstein & Co. v. H. L. Green Co.,

     316 F.2d 304, 309-310 (2d Cir. 1963), where the court distinguished landlord cases from the

     facts of the case finding that in landlord cases, there was no sufficient direct financial benefit

     for a landlord who provided the space and access to property, yet collected the same amount

     of rent from tenants regardless of the allegedly infringing activity taking place on the premises.

     Conversely, this was distinct from dance hall operators who were directly hiring and promoting

     bands who performed infringing compositions. Id. at 307. The courts found such dance hall



                                                    10
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 12 of 25 PageID 2497




     operators to have obtained a direct financial benefit from the infringing activities because

     customers were drawn to the shows for these infringing performances, thus directly enhancing

     the dance hall operators’ income. Id.

             More recently, in Coach, Inc. v. Swap Shop, Inc., 916 F. Supp. 2d 1271, 1283 (S.D.

     Fla. 2012), the court analyzed the difference between a direct financial benefit and an indirect

     one. The Swap Shop court found on the one hand that a swap meet operator who organized

     the retailers selling knock-off purses was sufficiently alleged to have a direct financial benefit

     from infringement through obtaining rents directly from the known infringer vendors, and from

     increased parking and concession fees fueled by the sale of known infringing purses. Id. On

     the other hand, the landlord of the swap meet—who earned the same amount of money in rent

     for infringing and non-infringing uses, and was not directly supervising the infringing

     activities—was found to not have a direct financial benefit from the infringing activity. Id.

             An ISP charging for high speed internet—or digital access—is analogous to the

     landlords in Shapiro and Coach, who are paid for the commensurate amount of physical space

     that they provide regardless of whether copyright infringement occurs in that space, and are in

     no position to supervise alleged infringing activity. Likewise, BHN earns the same amount

     from subscribers, including “higher rates” for “faster speeds” (FAC ¶ 76) (analogous to higher

     rent for larger physical space), regardless of whether the customer uses BHN internet access

     to infringe.5 It does not affect BHN’s revenues whether a subscriber (or others using that

     subscriber’s internet) uses the internet to infringe copyrights, and/or for legitimate purposes.


     5
       Notwithstanding the fact that it makes no sense that someone illegally downloading a song for free
     would rather pay for high speed internet than the dollar that song would cost or the minimal monthly
     fee for a paid streaming service, or listen to an ad via a free-to-the-user streaming service.


                                                     11
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 13 of 25 PageID 2498




             As set forth in Ellison, which analyzed the financial benefit prong in the vicarious

     liability context:

             There are, however, cases in which customers value a service that does ‘not act
             as a draw.’ Accordingly, Congress cautions courts that ‘receiving a one-
             time set-up fee and flat periodic payments for service… [ordinarily] would
             not constitute receiving a ‘financial benefit directly attributable to the
             infringing activity.’ S Rep. 105-190, at 44. But ‘where the value of the service
             lies in providing access to infringing material,’ courts might find such a ‘one-
             time set-up and flat periodic’ fees to constitute a direct financial benefit. Id. at
             44-45. Thus, the central question of the ‘direct financial benefit’ inquiry in
             this case is whether infringing activity constitutes a draw for subscribers,
             not just an added benefit.

     357 F.3d at 1079 (emphasis added).

             This case is precisely the type of case that Congress cautioned about when discussing

     one-time set up and flat periodic fees. There are no plausible allegations that the value of

     BHN’s high speed internet access lies in infringing activity. Any infringement would be at

     most an “added benefit” to the value of internet access for consumers—not a draw. Ellison

     also discusses a distinction highly pertinent to this case between the “draw” of customers to

     Napster and AOL. Distinguishing A & M Records v. Napster, Inc., 239 F.3d 1004, 1023 (9th

     Cir. 2001), Ellison noted that virtually “all of Napster’s ‘draw’ of customers resulted from

     Napster providing access to infringing material”, in contrast to the “relatively insignificant

     draw” present when considering the “vast array of products and services” offered by the

     defendant AOL. Ellison, 357 F.3d at 1078. Because there was nothing to support the allegation

     that “AOL attracted or retained subscriptions because of the infringement or lost subscriptions

     because of AOL’s eventual obstruction of the infringement,” the plaintiffs’ vicarious liability

     claim failed. Id. at 1079 (emphasis added).

             Similarly, here, the vast array of uses and services available to BHN’s customers


                                                     12
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 14 of 25 PageID 2499




     through its high speed internet offerings likewise renders any “draw” from infringement

     “relatively insignificant.” Id. at 1078.     The FAC contains no plausible allegation that

     subscribers are drawn to BHN’s high speed internet service to infringe Plaintiffs’ copyrights;

     they are drawn to BHN’s internet service to obtain high speed internet that assists with nearly

     every facet of life. The fact that such access could also make music downloading faster in

     general, which could incidentally make infringement occur faster (as it would make nearly

     everything online operate faster), is not enough to plausibly allege that the financial benefit to

     BHN from any infringement is direct. Instead, any such alleged benefit is merely an incidental,

     added benefit that flows from the general draw of high speed internet access. And even if

     Plaintiffs had alleged a plausible “draw” (which they have not), once again, the “use of the

     product”—BHN’s high speed internet—“for infringement” does not “financially benefit[] the

     defendant,” as BHN’s receipt of monthly subscription fees is the same regardless of whether

     the access it provides is used in part to infringe. Tomelleri, 2015 WL 8375083 at *15. The

     Ellison court found it would have been necessary to show that AOL customers either

     subscribed because of the available infringing material or canceled subscriptions because it

     was no longer available. Ellison, 357 F.3d at 1079 (emphasis added). Here, Plaintiffs do not

     allege either of those circumstances at all, let alone in a non-conclusory fashion.

            In UMG Recordings, Inc. v. Grande, 2018 WL 1096871, at *10 (W.D. Tex. Feb. 28,

     2018) (“Grande”)—which included over a dozen of the same Plaintiffs here—the court

     dismissed the music company plaintiffs’ vicarious liability claim, explaining that when

     considering the “plausible, non-conclusory allegations” of the complaint, the plaintiffs did not

     plausibly allege the direct financial benefit prong of vicarious liability:



                                                     13
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 15 of 25 PageID 2500




            The closest that the Complaint comes is the allegation that ‘the availability of
            music, and particularly UMG’s music—acts as a powerful draw for users of
            Grande’s service, who use that service to download infringing music files using
            BitTorrent protocols…’ This is not sufficient to show the ‘direct financial
            interest’ necessary to support a vicarious infringement claim. There are no
            allegations that Grande’s actions in failing to adequately police their infringing
            subscribers is a draw to subscribers to purchase its services, so that they can use
            those services to infringe on UMG’s (and others) copyrights. Instead UMG only
            alleges that the existence of music and the BitTorrent protocol is the draw. But
            that would impose liability on every ISP, as the music at issue is available
            on the Internet generally, as is the BitTorrent protocol, and it is not
            something exclusively available through Grande’s services.

            Id. at *10 (emphasis added).

            Similarly, the Plaintiffs here merely allege generally that BHN’s high-speed internet

     service facilitates the downloading of copyrighted materials, which in turn “has served to draw,

     maintain, and generate higher fees from paying subscribers to BHN’s service.” FAC ¶ 102.

     But if those allegations were enough to support vicarious liability, such a view “would impose

     liability on every ISP,” as the cited technological capabilities are “available on the [i]nternet

     generally”—not “exclusively available through [BHN’s] services.” Grande, 2018 WL

     1096871, at *10. As pled, therefore, the allegations amazingly and improperly would allow a

     copyright holder to sue ISPs for merely providing internet access—a service which provide

     “the principal sources for knowing current events, checking ads for employment, speaking and

     listening in the modern public square, and otherwise exploring the vast realms of human

     thought and knowledge.” Packingham v. North Carolina, 137 S. Ct. 1730, 1737 (2017); see

     also supra n.2. Such allegations are insufficient to support vicarious liability. Grande, 2018

     WL 1096871, at *10; Sony, 464 U.S. at 431.

            Plaintiffs attempt to cure the pleading defect highlighted by the court in Grande, but

     this effort is futile; Plaintiffs cannot establish any plausible causal connection between the

     alleged infringement and any financial benefit to BHN. Compare Grande, 2018 WL 1096871,


                                                    14
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 16 of 25 PageID 2501




     at *10 with FAC ¶ 88. Specifically, Plaintiffs allege that “BHN’s failure to police its infringing

     subscribers adequately drew subscribers to purchase BHN’s services, so that the subscribers

     could then use those services to infringe Plaintiffs’ (and others’) copyrights.” FAC ¶ 88. Yet,

     Plaintiffs allege no facts that plausibly assert how subscribers knew, learned, or had reason to

     believe that BHN was not terminating subscribers, or how BHN received any more of a benefit

     from these subscribers than others. Plaintiffs also fail to plead that other ISPs were terminating

     subscribers based upon Plaintiffs’ allegations of infringement—a necessary allegation to

     render BHN’s failure to terminate material to its subscribers’ purchasing decisions.

            Absent such allegations, the notion that BHN received a “direct financial benefit” by

     merely providing internet service is not plausible, as Plaintiffs do not assert how an alleged

     failure to terminate account holders plausibly served as a draw for subscribers. These

     deficiencies are fatal since the court cannot assume Plaintiffs can prove facts not alleged. See

     Equal Employment Opportunity, 309 F. Supp. 3d at 1211.

            Plaintiffs also do not (and could not) allege that BHN specifically targeted infringing

     subscribers, or that BHN’s flat-rate revenues depend on whether its subscribers use its internet

     services for infringing activity versus lawful purposes. While Plaintiffs do allege that BHN

     charged “higher rates” for internet service with “faster speeds” (FAC ¶ 74), such allegations

     are immaterial. First, Plaintiffs fail to plead with specificity that BHN encourages subscribers

     to purchase a faster package for the purpose of infringing, or markets its faster tiers to those

     who infringe Plaintiffs’ copyrights. See FAC ¶¶ 73-74 (failing to suggest BHN markets its

     services for unlawful purposes).       Nor do Plaintiffs plead that infringing subscribers

     disproportionately subscribe to faster speeds as compared to non-infringing subscribers.



                                                    15
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 17 of 25 PageID 2502




     Cf. ¶ 76 (noting only that BHN provided faster speeds to customers who wanted them, not that

     BHN marketed its higher tiers to infringers). Moreover, Plaintiffs do not, and cannot, allege

     that those who illegally download music want faster speeds than those who do so legally—

     much less than those who download anything else, including considerably larger content, like

     movies or other multimedia files. Such allegations would be implausible, as subscribers paying

     for faster service for lawful uses want to download content as efficiently as alleged infringers.

            While Plaintiffs allege that “11.4 percent of all Internet traffic involved the

     unauthorized distribution of non-pornographic copyrighted content via BitTorrent.” (FAC ¶

     80), that is a stale statistic from 2011, before the claim period (2013-2016), and before the

     proliferation of legal channels to download copyrighted music (and the massive profitability

     of streaming for Plaintiffs). Even if presumed to be true, that allegation has nothing to do with

     content hosted or promoted by BHN, and nothing remotely close to the offerings of 85%

     infringing content found on Grooveshark and the 90%+ infringing content found on Napster.

     See Escape Media 2015 WL 1402049 at *3 (addressing high percentage of infringing content

     found on Grooveshark constituted a “substantial draw” for users); Ellison v. Robertson, 357

     F.3d 1072, 1078 (2004); A&M Records v. Napster, Inc., 239 F.3d 1004, 1013 (9th Cir. 2001)

     (finding draw where “virtually all of Napster’s ‘draw’ of customers resulted from Napster’s

     providing access to infringing material.”).

            In Giganews, a copyright owner sued an operator of Usenet servers, an online

     distributed discussion system enabling user-generated content, for infringement of images

     posted by users to online bulletin boards. 847 F.3d at 663. As the Ninth Circuit recognized,

     Giganews could not be held vicariously liable unless the plaintiff established that “Giganews



                                                    16
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 18 of 25 PageID 2503




     attracted subscriptions because of the plaintiff’s infringing material.” Id. at 674 (emphasis

     added). The plaintiff, Perfect 10, failed to do so, offering evidence only that some subscribers

     joined Giganews to access infringing materials generally. Id. The court explained that the

     direct financial benefit prong of the vicarious infringement test “demands more than evidence

     that customers were ‘drawn’ to [the defendant ISP] to obtain access to infringing material in

     general,” but for a “specific copyrighted” work owned by the plaintiff. Id. at 673. Thus, the

     fact that a user may have accessed the copyrighted material was at best an added benefit to the

     subscription, not the draw sufficient to support a finding of vicarious liability. Id. at 674.

               Plaintiffs’ failure to allege a plausible causal connection between any alleged direct

     infringement of any of Plaintiffs’ alleged works and the subscription fees received by BHN

     means the Complaint falls well short of alleging vicarious liability. Plaintiffs do not allege that

     infringers specifically chose BHN over other providers so they could infringe Plaintiffs’

     copyrights, or that other ISPs were terminating subscribers, leading them to seek out BHN as

     a safe haven.6 Nor do they, nor could they, allege that BHN itself owns or operates any file-

     sharing service, that BHN promotes or directs traffic to BitTorrent, or that BHN receives any

     compensation from peer-to-peer file sharing services. The only financial benefit that BHN

     receives is a flat fee for the provision of internet services, which is insufficient to state a claim.

     Ellison v. Robertson, 357 F.3d 1072, 1079 (9th Cir. 2004) (holding that “flat periodic payments

     for service” cannot establish a direct financial benefit for vicarious liability unless the value of

     the service lies in providing access to infringing material).




     6
         See supra note 4.


                                                      17
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 19 of 25 PageID 2504




             At most, Plaintiffs allege that subscribers are able to utilize their internet connection

     for illegal activity as an added benefit to the subscribers. That is not enough. Giganews, 847

     F.3d at 674; Ellison, 357 F.3d at 1079; see also Grande, 2018 WL 1096871, at *10; FAC ¶ 74.

     Without more, it is not plausible that subscribers subscribe to BHN’s internet service—as

     compared to other sources of internet service available to them—for the primary purpose of

     committing infringement.7. Indeed, Plaintiffs seem to concede they have not sufficiently

     alleged a draw, and instead advocate for a lesser standard that would only require a finding

     that an ISP had an “economic incentive” to permit alleged infringers to use its service. See Dkt.

     39 at 10. Capitol Records, LLC v. Escape Media Grp. is the only case that Plaintiffs cite for

     their concocted theory that “economic incentives” alone support a finding of direct financial

     benefit. 2015 WL 1402049, at *42 (S.D.N.Y. Mar. 25, 2015). But Plaintiffs’ reading ignores

     the important fact that the Escape court still tied such incentives to a theory of draw. Id.

     Plaintiffs cannot cure their deficient allegations by sidestepping the stringent requirements of

     the vicarious liability standard in favor of a novel theory unsupported by the very case law they

     cite.

             Plaintiffs can also be expected to rely upon the October 21, 2019 recommendation by

     Magistrate Judge Hegarty the District of Colorado action against Charter Communications,

     Inc. (the “Recommendation”). See Warner Music Group, et al. v. Charter Communications

     Inc., Case No. 1:19-cv-00874-RBJ-MEH, (Dkt. 71). This Recommendation, however, has not

     been adopted by the District Court, and on November 4, 2019, Charter timely filed objections


     7
       Amendment cannot cure this defect because Plaintiffs’ theory that infringing activity is the draw is
     factually implausible in light of the multitude of non-infringing uses of the internet, access to which is
     critical for individuals in contemporary society. See, e.g., infra., note 2.


                                                        18
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 20 of 25 PageID 2505




     to the Recommendation (the “Objections”). Id. Dkt. 81. The Objections received the support

     of twenty-three law professor amici in a separately filed amicus brief, which the District Court

     accepted. (Dkt. Nos. 83 (Mot. to file Amicus Brief), 103 (court granting request to file Amicus

     Brief).).8 The Recommendation should also be discounted because it misapplies relevant law,

     and would expand the vicarious liability standard beyond the bounds of any relevant precedent.

     (Objections at Dkt. 81 at 7-21; Amicus brief at Dkt. 83 at 1-9.) Further, the Recommendation

     relies entirely upon Plaintiffs’ characterization of their allegations in their opposition to the

     motion to dismiss, rather than the underlying allegations as actually alleged in the Complaint.

     See id. at Dkt. 81, 7-9 and n. 1. In doing so, the Recommendation accepts as true not Plaintiffs’

     actual allegations, but Plaintiffs’ attempt to rehabilitate their otherwise deficient allegations.

     Id. For at least these and those additional reasons set forth in Charter’s Objections, the

     Recommendation should not be adopted here.

            Because Plaintiffs have only alleged implausible, conclusory allegations that do not

     support what is at most an incidental—not direct—financial benefit, the Court should dismiss

     Plaintiffs’ vicarious liability claim here on this ground alone.

            B.      Plaintiffs Fail to Plausibly Allege That BHN Had the Ability to Supervise
                    or Control Infringement Allegedly Occurring on Subscriber Accounts

            The second prong of vicarious liability requires Plaintiffs to plead that BHN had the

     right and ability to supervise the allegedly infringing activity. BUC Int’l Corp. v. Int’l Yacht

     Council Ltd., 489 F.3d 1129, 1151 n.19 (11th Cir. 2007) (quoting MGM Studios, Inc. v.



     8
       The Recommendation may ultimately be moot in light of Plaintiffs’ recently-filed Motion to Amend
     the Complaint in that case, though similar objections would be lodged to any similar Recommendation
     with respect to the FAC. Dkt. 111.


                                                     19
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 21 of 25 PageID 2506




     Grokster, 545 U.S. 930, 931 n. 9 (2005)) (vicarious liability arises only “when the defendant

     profits directly from the infringement and has a right and ability to supervise the direct

     infringer…”). “[A] defendant exercises control over a direct infringer when he has both a legal

     right to stop or limit the directly infringing conduct, as well as the practical ability to do so.”

     Perfect 10, Inc. v. Amazon.com, 508 F.3d 1146, 1173 (citing Grokster, 545 U.S. 930); see also

     Pegasus Imaging Corp. v. Northrop Grumman Corp., No. 807-CV-1937-T-27EAJ, 2008 WL

     5099691, at *2 (M.D. Fla. Nov. 25, 2008) (finding vicarious infringement claim failed because

     allegations were too conclusory to satisfy the requirement that “[t]he defendant must have the

     right and ability to supervise the infringing activity”).

            Dismissal is independently warranted because Plaintiffs also fail to plausibly allege this

     prong. Plaintiffs have failed to allege that BHN exercises any practical ability to supervise or

     control the online activity of allegedly infringing subscribers, and that too warrants dismissal

     of their vicarious liability claim. BHN cannot view, access, monitor its customers’ internet

     activity, including any infringing activity. Thus, BHN is not in the practical position to

     supervise such activity. Plaintiffs allege, in completely conclusory fashion, that BHN’s

     “ability to control and supervise” its subscribers arises from its ability to terminate customers.

     See, e.g., FAC ¶ 102. But the fact that BHN has the general capability to terminate subscriber

     accounts altogether does not mean it has the ability to supervise its subscribers; infringing

     activity or to halt infringement in particular. Indeed, Plaintiffs do not (and cannot) allege that

     termination by BHN would restrict that subscriber’s access to the infringing content. Such an

     allegation would be farfetched given the availability of other networks and providers of internet

     access to the same material. The FAC does not allege that BHN has the “ability to control and



                                                     20
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 22 of 25 PageID 2507




     supervise” its subscribers conduct online generally, or that BHN can “stop or limit

     [subscribers] from reproducing, displaying, and distributing infringing copies of [Plaintiffs’

     works] on the [i]nternet.” See Amazon.com, 508 F.3d at 1173.

             Courts have analyzed this element and specifically distinguish between general-

     purpose ISPs like BHN or Google and “closed system” file-sharing protocols and websites like

     BitTorrent or Napster. See, e.g., Perfect 10 v. Amazon.com, 508 F.3d 1146, 1174 (9th Cir.

     2007). For instance, in Amazon.com, the Ninth Circuit recognized that Napster had a closed

     system requiring user registration, and could terminate its users’ accounts and block their

     access to the Napster system. Under those circumstances, Napster had the right and ability to

     prevent its users from engaging in the infringing activity of uploading file names and

     downloading Napster users’ music files through the Napster system. Id.

             In contrast, the court found that an ISP like Google that simply offers internet service

     and provides users the freedom to use that access as they see fit, had no such ability—and

     therefore no liability. Id. at 1174-1175. While the court recognized that Google had the ability

     to curtail some infringement indirectly by terminating accounts, that ability was insufficient to

     establish vicarious liability as it did not have the supervisory powers required to establish the

     claim. Id. at 1174 (“Google cannot stop any of the third-party websites from reproducing,

     displaying, and distributing unauthorized copies of Perfect 10’s images because that infringing

     conduct takes place on the third-party websites. Google cannot terminate those third-party

     websites or block their ability to ‘host and serve infringing full-size images’ on the [i]nternet.”)

             The Ninth Circuit reaffirmed this reasoning in Perfect 10, Inc. v. Visa Intern. Service

     Ass’n., 494 F.3d 788 (9th Cir. 2007). There, Perfect 10 sued credit card companies for failing



                                                     21
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 23 of 25 PageID 2508




     to terminate member merchant accounts that were profiting from alleged copyright

     infringement. Id. at 793. Relying on Amazon.com, the court held that although the credit card

     companies had the authority to terminate merchant accounts that engaged in illegal activity,

     such termination did not equate to the right and ability to supervise and control the

     infringement required for vicarious infringement. Id. at 803. The court reasoned that while

     terminating such member accounts could have some “indirect effect on the infringing activity,”

     a “defendant must have the right and ability to supervise and control the infringement, not just

     affect it.” Id. at 805 (emphasis added);9 see also Io Grp., Inc. v. Veoh Networks, Inc., 586 F.

     Supp. 2d 1132, 1151 (N.D. Cal. 2008) (“[T]he pertinent inquiry is not whether [the defendant]

     has the right and ability to control [its] system, but rather, whether it has the right and ability

     to control the infringing activity.”). Plaintiffs’ theory is further attenuated on this prong

     because, unlike Veoh—which operates a closed system—BHN merely provides a pipeline to

     the internet and cannot supervise or control activity on the internet.

             Like Google and Visa, BHN has no practical ability to supervise or control subscribers’

     general access to infringing content available using P2P protocols or the allegedly infringing

     conduct online. Moreover, Plaintiffs’ termination remedy suffers from both “imprecision and

     overbreadth” based on BHN’s inability to confirm allegations in a notice, the extremity of the

     measure, and the inability to halt infringing activity from another source. See Amazon.com,


     9
      Although in BMG Rights Mgmt. (US) LLC v. Cox Commc’ns, Inc, 149 F. Supp. 3d 634, 674–75 (E.D.
     Va. 2015), aff’d in part, rev’d in part, 881 F.3d 293 (4th Cir. 2018), the court declined to grant summary
     judgment to Cox on vicarious liability, ultimately the jury found no such liability. See BMG Rights
     Mgmt. (US) LLC v. Cox Commc’ns, Inc., 881 F.3d 293, 300 (4th Cir. 2018). Moreover, that court’s
     conclusion that the ability to terminate subscribers could give Cox the ability to control infringing
     activity is fundamentally faulty because it presumes that terminating subscribers would halt
     infringement. Id. Here, Plaintiffs cannot plausibly allege that BHN has the ability to control its
     subscriber’s allegedly infringing activity, or that terminating subscribers will stop infringement.


                                                        22
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 24 of 25 PageID 2509




     508 F.3d at 1174. Terminating allegedly infringing subscribers may have some indirect effect

     on copyright infringement, but indirect effects do not satisfy the standard.

             BHN plainly cannot supervise alleged infringing activity, as there are no (and could be

     no) allegations that BHN could have accessed or disabled the infringing content, or prevented

     those using its internet services from simply infringing on another internet service. Even

     crediting Plaintiffs’ allegations that BHN has the “right” to terminate subscriber’s access to

     BHN’s service, that does not mean that BHN has the practical ability to supervise or control

     infringing activity, as required to state a claim for vicarious liability. It is not possible for BHN

     to supervise or control infringing activity involving content that it never touches, cannot see,

     cannot disable, and cannot track. With internet service being widely available for a multitude

     of sources, BHN is clearly unable to prevent any former customer—or one user or some subset

     of users on that customer’s account—from simply finding another source of internet access to

     continue infringing Plaintiffs’ works. Plaintiffs’ vicarious liability claim should thus be

     dismissed for this independent reason.

             Courts are not bound to accept as true a legal conclusion couched as a factual allegation.

     There is no plausible theory that BHN has the practical ability to supervise and control the

     allegedly infringing activity of its subscribers, offering an independent basis to grant BHN’s

     motion to dismiss.

                                              CONCLUSION

             To allow Plaintiffs’ claim for vicarious liability to proceed would improperly and vastly

     expand the reach of vicarious liability for copyright infringement, and expose ISPs to such

     claims for merely advertising and making available high speed internet access. For the



                                                      23
Case 8:19-cv-00710-MSS-TGW Document 99 Filed 01/21/20 Page 25 of 25 PageID 2510




     foregoing reasons, BHN respectfully requests that Plaintiffs’ vicarious liability claim be

     dismissed. Because Plaintiffs cannot remedy the defects in that claim with further allegations,

     amendment would be futile and dismissal should be with prejudice.



     Dated: January 21, 2020                       Respectfully submitted,


      Michael S. Elkin (pro hac vice)              s/ Erin R. Ranahan
      Thomas Patrick Lane (pro hac vice)           Erin R. Ranahan (pro hac vice)
      Seth E. Spitzer (pro hac vice)               Shilpa A. Coorg (pro hac vice)
      WINSTON & STRAWN LLP                         WINSTON & STRAWN LLP
      200 Park Avenue                              333 S. Grand Avenue
      New York, NY 10166                           Los Angeles, CA 90071
      (212) 294-6700 (telephone)                   (213) 615-1933 (telephone)
      (212) 294-4700 (facsimile)                   (213) 615-1750 (facsimile)
      E-mail: melkin@winston.com                   E-mail: eranahan@winston.com
      E-mail: tlane@winston.com                    E-mail: scoorg@winston.com
      E-mail: sspitzer@winston.com
                                                   Jennifer A. Golinveaux (pro hac vice)
      GUNSTER, YOAKLEY &                           WINSTON & STRAWN LLP
      STEWART, P.A.                                101 California Street, 35th Floor
      William J. Schifino, Jr.,                    San Francisco, CA 94111-5840
      Florida Bar Number 564338                    (415) 591-1506 (telephone)
      John Schifino                                (415) 591-1400 (facsimile)
      Florida Bar Number 72321                     E-mail: jgolinveaux@winston.com
      Ryan Lee Hedstrom,
      Florida Bar Number 124724                    Attorneys for Defendant
      401 E. Jackson St., Ste. 2500                Bright House Networks, LLC
      Tampa, FL 33602
      (813) 228-9080 (telephone)
      (813) 228-6739 (facsimile)
      E-mail: wschifino@gunster.com
      E-mail: RHedstrom@gunster.com
      E-mail: JSchifino@gunster.com


                                    CERTIFICATE OF SERVICE

            I certify that on January 21, 2020, a true and correct copy of the foregoing was filed

     with the Court via CM/ECF which will send a notice of electronic filing to the parties of record.

                                           s/ Erin R. Ranahan
                                           Erin R. Ranahan


                                                    24
